Citation Nr: 1447632	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  07-01 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for neurological impairment of the right upper extremity, associated with a service-connected cervical spine disability, evaluated as 10 percent disabling prior to January 21, 2014, and 30 percent disabling since.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from April 1996 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in which the RO continued a 10 percent rating for the Veteran's service-connected cervical spine disability and denied service connection for numbness in the right hand.  In a February 2009 rating decision, the RO granted service connection for neuralgia of the right upper extremity and assigned an initial 10 percent rating, effective August 4, 2008.  

In April 2010 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of the hearing is of record.  

In March 2013, the Board denied an increased rating for the service-connected cervical spine disability, and remanded the issue of entitlement to a separate rating in excess of 10 percent for neurological impairment associated with cervical spine disability, characterized as neuralgia of the right upper extremity.  In December 2013, the Board remanded the issue of entitlement to a rating in excess of 10 percent for neuralgia of the right upper extremity.  

In an April 2014 rating decision, the RO granted a 30 percent rating for neuralgia of the right upper extremity, effective January 21, 2014.  Despite the grant of this increased rating, the Veteran has not been awarded the highest possible evaluation, and her claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

In his September 2014 Informal Hearing Presentation (IHP), the Veteran's representative advised that there was no indication that the Appeals Management Center (AMC) had promulgated the April 2014 rating decision by notifying the Veteran.  The Agency of Original Jurisdiction (AOJ) should ensure that the Veteran is properly notified of the April 2014 rating decision.  

The Board has reviewed both the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  In September 2014, the Veteran's representative submitted additional medical evidence with a waiver of AOJ consideration.  See38 C.F.R. § 20.1304 (2014).  

In October 2003, the Veteran filed a VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation.  It does not appear from the record presently before the Board that this matter was adjudicated.  The issue of entitlement to VA vocational rehabilitation benefits is referred to the 
AOJ for any appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding records.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises her of the information and evidence necessary to substantiate the claim for an increased rating for neurological impairment of the right upper extremity, associated with a service-connected cervical spine disability, evaluated as 10 percent disabling prior to January 21, 2014, and 30 percent disabling since.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for neurological impairment of the right upper extremity.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for: 

(1) records from the Richmond VA Medical Center (VAMC), dated between July and August 2013, to particularly include records preceding the Veteran's August 2013 surgery, including a history and physical dated in August 2013;

(2) records from the Richmond VAMC, dated since January 2014, to particularly include records regarding treatment for arm pain in August 2014;

(3) records from a private physician(s), dated between November 2011 and March 2012, as referenced during the January 2012 VA examination and in a May 2013 letter from the Veteran; and

(4) any pertinent records from John Randolph Medical Center, to include records dated in December 2011.   

If any identified records are not obtainable (or none exist), the Veteran and her representative should be notified and the record clearly documented.

3.  After all available records have been associated with the claims file/e-folder, if any of this evidence indicates a worsening of the neurological impairment of the right upper extremity since the January 2014 VA examination, arrange for the Veteran to undergo VA examination to evaluate this disability.  

In conjunction with the examination, the claims file/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should describe all symptoms (and associated impairment of function) related to the Veteran's neurological impairment of the right upper extremity, and should opine as to whether such impairment is equivalent to mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerve(s) or radicular group(s).

The examiner must comment as to whether the Veteran's neurological impairment of the right upper extremity results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* On VA examination in August 2008, there was sensory deficit of the right lateral shoulder and right upper arm at C5 and sensory deficit of the right lateral forearm, right thumb, right index finger, and right lateral long finger at C6.  Right upper extremity reflexes were 2+ and the examiner commented that the most likely peripheral nerve was the circumflex nerve.  Peripheral nerve examination revealed neuralgia of the circumflex nerve.  There was sensory dysfunction demonstrated by decreased sensation to touch at the right lateral forearm, right thumb, right index, right lateral long finger, right lateral shoulder and upper arm.  There was no motor dysfunction.  

* The Veteran underwent EMG of the upper extremities in March 2010.  The physician noted that the Veteran had mild positive Tinel's over her carpal tunnels.  He reported that electrodiagnostic study showed normal bilateral median nerve sensory studies.  The electrodiagnostic impression was no electrodiagnostic evidence for carpal tunnel syndrome or peripheral polyneuropathy involving the sensory fibers.

* On VA examination in October 2010, reflexes were 2+ and motor strength was 5/5 in the right upper extremity.

* On VA examination in January 2012, reflexes were 2+ and muscle strength was 5/5 in the right upper extremity.  Sensation testing for light touch was decreased at the right shoulder area, inner/outer forearm, and hand/fingers.  The examiner indicated that the Veteran did not have constant or intermittent pain, in the right upper extremity, but had moderate paresthesias and/or dysesthesias and numbness.  She indicated that the Veteran had radiculopathy involving the C5/6 nerve roots (upper radicular group) which was moderate on the left, but did not affect the right upper extremity.  Rather, she indicated that the right upper radicular group was normal.  

* On VA examination in January 2014, the examiner indicated that the Veteran had symptoms of severe intermittent pain, paresthesias and/or dysesthesias, and numbness in the right upper extremity.  Muscle strength testing was 5/5 for right elbow flexion and extension and right wrist flexion and was 4/5 for right wrist extension, grip, and pinch (thumb to index finger).  Deep tendon reflexes were normal on the right.  Sensation testing for light touch was decreased at the right shoulder area, inner/outer forearm, and hand/fingers.  The examiner commented that the Veteran had dysesthesias (pain to soft touch) at the bilateral shoulders and upper arms, left more than right.  

* The January 2014 VA examiner stated that it was not correct to call the Veteran's current condition a "neuralgia" as it did not involve a typical distribution so as to identify the nerve and she did not have a diagnosed or diagnosable peripheral nerve disorder; rather, she had symptoms and sensory findings of the entire arm, not limited to a particular nerve distribution which could be consistent with a cervical myeloradiculopathy.  The examiner commented that she had not diagnosed a right upper extremity radiculopathy on her previous examination of the Veteran due to lack of objective findings on examination at that time; however, the Veteran's condition had changed, she had undergone an interim cervical spine surgery, and the current examination revealed weakness at the right wrist.  The examiner indicated that the nerve roots involved were the C5/6 (upper radicular group) and C7 (middle radicular group).  She reported that the radiculopathy was mild on the right.  

All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  Readjudication should include consideration of whether referral for extraschedular consideration is indicated.  If the benefit sought remains denied the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



